Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: 

---Claim 7 L2-3 recites “or combinations. thereof.” Notice that the presence of the period ( . ) after “combinations” is a typo. The Office suggests deleting the period between “combinations” and “thereof”.   

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 L3-4 recites “a cryogenic fluid disposed within a cryogenic vessel of the cryostat”; however, intervening claim 1 L6-7 already recites these limitation. It is unclear and indefinite if the latter recitations of “a cryogenic fluid” and “a cryogenic vessel” are the same as the previous recitations or if they are distinct. Based on the record, the Office will assume that they are the same as those of intervening claim. If so, the Office suggests that claim 4 L3-4 is amended to --the cryogenic fluid disposed within the cryogenic vessel of the cryostat—to overcome this rejection.  

Claim 8 L2 recites “a cryostat”; however, claim 8 L1 already recites this limitation. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct. Based on the record, the Office will assume that they are the same limitation. If so, the Office suggests that claim 8 L2 is amended to –the cryostat—to overcome this rejection.  

Claim(s) 9-15, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Allowable Subject Matter
Claim 1-2, 5-6 and 16-20 are allowed.
Claim 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4 and 7 would be allowable if rewritten to overcome any outstanding typo and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
As best understood by the Office, the closest prior art are Linde (DE 4104711), Longworth (US 9,897,350), Ri (US 9,612,062), Walton (GB 2563426), Doherty (US 4,011,732), Box (US 7,052,047), Lange (US 8,267,433), Townhill (US 2,317,827), Snyder (US 2,399,516; US 2,403,620), Albers (US 2,844,391) and Abbey (US 2,828,146). Longworth, Ri and Walton teaches of various examples of cryogenic cooling systems used for supplying a cryogenic fluid (such as liquid Helium) to a cryostat vessel containing the superconducting magnets of an MRI machine via a cryogenic transfer line that is coupled to the cryostat via a bayonet/Johnston coupling which is similar to applicant’s general invention. Notice that Longworth, Ri and Walton fails to disclose the a gate valve as claimed. Doherty, Box and Lange teaches of various examples of bayonet/Johnston couplings used in cryogenic applications similar to a key feature of the claimed invention. Notice that bayonet/Johnston couplings used in cryogenics requires a multiple walled structure to insulate the cryogenic fluid, additionally, notice that Doherty, Box and Lange fails to disclose a gate valve as claimed. Townhill, Snyder, Albers and Abbey teaches of various examples of bayonet couplers comprising a gate/sliding valve configure to provide dry-disconnect when the couplers are disengaged and allow fluid to flow when the couplers are coupled similar to a key feature of the claimed invention. Notice that while Townhill, Snyder, Albers and Abbey teaches the idea of providing a gate valve along with the bayonet coupling, the prior art fails to disclose a coupling having structure capable of handling cryogenic applications which require the multiple walled structure to insulate the cryogenic fluid. Additionally, it is unclear how the addition of a gate valve as taught by Townhill, Snyder, Albers and Abbey could affect the structure of the bayonet/Johnston coupling as taught by Longworth, Ri, Walton, Doherty, Box and Lange, since the gate valve is placed at the inlet/outlet opening of each of the male and female component and it would require extensive reconstructing and/or hindsight reasoning to accommodate the gate valve to the cryogenic transfer bayonet/Johnston coupling of Longworth, Ri, Walton, Doherty, Box and Lange. Lastly, Linde is considered the closest prior art in that it teaches of a similar cryogenic fluid supply system and explicitly teaches the same problem addressed in the application which is the ingress of air into the fluid line when the uncoupling occurs and teaches of a similar solution by implementing rotary ball valve on each end of the coupling so that when the coupling is uncoupled, the ball valve prevents the ingress of fluid into the cryogenic fluid line and the cryostat. Notice that Linde uses rotary ball valves instead of gate and fails to disclose a bayonet/Johnston coupling. While replacing a rotary ball valve with a gate valve to achieve the same function of shutting off fluid flow would have been obvious, notice that Linde’s disclosure repeatedly (see at least Paras. [0002-0003, 0007, 0008, 0017, 0039-0042] teaches away from using a cryogenic bayonet/Johnston couplings since these have complex structures and time-consuming to operate since they require to be bled, flushed and cold run as compared to the coupling as proposed by Linde, which would not be obvious to combine or add the cryogenic bayonet coupling as taught by at least Longworth, Ri, Walton, Doherty, Box and Lange. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of “a) the cryogenic transfer line coupling (110) for the cryostat (101), the cryogenic transfer line coupling comprising: the first portion of the bayonet coupling (124a); and the gate valve (126) communicatively coupled to the first portion of the bayonet coupling and operable to provide sealing of the opening (164) therethrough the gate valve and prevent the ingress of environmental air passing through the first portion of the bayonet coupling to the cryogenic fluid (118) disposed within the cryogenic vessel (108) of the cryostat; OR b) the cryogenic transfer line assembly (100) for the cryostat (101) comprising: the induction tube (132) communicatively coupled to the cryostat; the cryogenic transfer line (128) having defined as a portion thereof the second portion of the bayonet coupling (124b), at least a portion of the cryogenic transfer line disposed within the induction tube; and the cryogenic transfer line coupling (110), wherein the cryogenic transfer line coupling communicatively couples the induction tube and the cryogenic transfer line and having defined as a portion thereof the first portion of the bayonet coupling (124a) and the gate valve (126) to provide sealing of the opening (164) therethrough the gate valve and prevent the ingress of environmental air passing through the first portion of the bayonet coupling to the cryogenic fluid (118) disposed within the cryogenic vessel (118) of the cryostat upon disengagement of the cryogenic transfer line from the cryogenic transfer line coupling; OR c) the cryogenic system (10), comprising: the superconducting magnet (102); the cryostat (101) comprising the cryogenic vessel (108) in which the superconducting magnet and the cryogenic fluid (118) are contained; and the cryogenic transfer line assembly (100) communicatively coupled to the cryostat, wherein the cryogenic transfer line assembly comprises: the induction tube (132) communicatively coupled to the cryostat; the cryogenic transfer line (128) having defined as a portion thereof the second portion of the bayonet coupling (124b), at least a portion of the cryogenic transfer line disposed within the induction tube; and the cryogenic transfer line coupling (110), wherein the cryogenic transfer line coupling communicatively couples the induction tube and the cryogenic transfer line, wherein the cryogenic transfer line coupling comprises: the first portion of the bayonet coupling (124a); and the gate valve (126)” in combination with all the limitations as claimed in claims 1-20 and as shown in at least Fig. 1 and 8 of the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753